Gueeby, J.
1. In the bill of exceptions the ...judge certifies, as a part of the record in this ease, a purported amendment to the answer of the defendant in the court below. An examination of the record shows that such amendment was not allowed and ordered filed. Where there is a conflict between the bill of exceptions and the transcript of the record, the conflict must be determined by inspection of the transcript. Southern Ry. Co. v. Flemister, 120 Ga. 524 (48 S. E. 160); James v. Cooledge, 129 Ga. 860 (60 S. E. 182); Georgian Co. v. Kinney, 19 Ga. App. 732 (92 S. E. 31); Dismuke v. Trammell, 64 Ga. 428. The amendment to the answer not having been allowed and ordered filed, the contentions made in the amendment to the motion for a new trial with reference to the rejection of testimony offered is without merit.
2. The evidence amply supports, if it does not demand, the verdict rendered, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


MacIntyre, J., eonours. Broyles, C. J., disqualified.